Case 2:14-cr-20119-NGE-DRG ECF No. 592, PageID.7869 Filed 01/27/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,                                 No. 14-20119

v.                                                       Honorable Nancy G. Edmunds

EVAN ALEXANDER JOHNSON (D-3),

           Defendant.
________________________________________/

           ORDER DENYING DEFENDANT’S MOTION TO SUPPLEMENT
             REQUEST FOR CERTIFICATE OF APPEALABILITY [591]

       The matter is before the Court on Defendant’s motion for leave to supplement

his request for a certificate of appealability. (ECF No. 591.) The Court, however, has

already denied Defendant a certificate of appealability on all of the claims raised in his

28 U.S.C. § 2255 motion that were denied.1 (See ECF No. 589.) Thus, Defendant’s

motion is moot.

       But even if the Court were to consider Defendant’s supplement, Defendant has

not shown he is entitled a certificate of appealability. To receive a certificate of

appealability, “a petitioner must show that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quotation marks and


       1
        The Court’s order denying Defendant a certificate of appealability was issued
on January 19, 2021. (ECF No. 589.) This motion was filed on January 7, 2021 but
not entered on the docket until January 26, 2021. (ECF No. 591.)
                                             1
Case 2:14-cr-20119-NGE-DRG ECF No. 592, PageID.7870 Filed 01/27/21 Page 2 of 2




citation omitted). Here, Defendant seeks a certificate of appealability on the

ineffective assistance of counsel claim in which he argued that his counsel should

have challenged whether armed robbery under Michigan state law qualifies as a RICO

predicate act. In rejecting this claim, the Court noted that both the Sixth Circuit and

this Court have previously stated that robbery in violation of Michigan law is a

racketeering act of robbery. See ECF No. 578, PgID 7799-7800 (citing United States

v. Johnson, 726 F. App’x 393, 409 (6th Cir. 2018); United States v. Jefferson, No. 14-

20119, 2016 WL 337021, at *5 (E.D. Mich. Jan. 28, 2016)). Defendant takes issue

with the Court’s reliance on these cases, which he argues did not consider the same

argument he raised in his motion. Regardless of the context of those statements, the

Court found them persuasive here and appropriately concluded that Defendant’s

counsel was not ineffective in failing to raise this issue. In sum, Defendant has not

presented anything that would alter the Court’s conclusion that he has failed to show

that reasonable jurists could debate whether his claim should have been resolved in a

different manner.

       Based upon the foregoing, Defendant’s motion is DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: January 27, 2021

I hereby certify that a copy of the foregoing document was served upon counsel of
record on January 27, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager
                                            2
